EXHIBIT 10.35


VORNADO REALTY TRUST
2018 OUTPERFORMANCE PLAN
AWARD AGREEMENT
2018 OUTPERFORMANCE PLAN AWARD AGREEMENT made as of the date set forth on
Schedule A hereto between VORNADO REALTY TRUST, a Maryland real estate
investment trust (the “Company”), its subsidiary VORNADO REALTY L.P., a Delaware
limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the party listed on
Schedule A (the “Grantee”).
RECITALS
A.    The Grantee is an employee or trustee of, or a consultant or advisor to,
the Company or one of its Affiliates and provides services to the Partnership.
B.    The Compensation Committee (the “Committee”) of the Board of Trustees of
the Company (the “Board”) approved this and other 2018 outperformance plan
(“2018 OPP”) awards pursuant to the Company’s 2010 Omnibus Share Plan, as
amended (as amended, restated and supplemented from time to time, the “2010
Plan”) to provide certain trustees, consultants, advisors, officers and key
employees of the Company or its Affiliates, including the Grantee, in connection
with their employment or other service relationship with the incentive
compensation described in this Award Agreement (this “Agreement”) and thereby
provide additional incentive for them to promote the progress and success of the
business of the Company and its Affiliates, including the Partnership. 2018 OPP
awards were approved by the Committee pursuant to authority delegated to it by
the Board, including authority to make grants of equity interests in the
Partnership which may, under certain circumstances, become exchangeable for the
Company’s Common Shares reserved for issuance under the 2010 Plan, or in the
event the 2010 Plan has been replaced by a successor equity plan prior to the
date of issuance of such Common Shares, under such successor equity plan (the
2010 Plan and any such successor plan, as each may be amended, modified or
supplemented from time to time, are collectively referred to herein as the
“Share Plan”). This Agreement evidences one award (this “Award”) in a series of
substantially identical 2018 OPP awards and is subject to the terms and
conditions set forth herein and in the Partnership Agreement (as defined
herein).
C.    The Committee, effective as of the grant date specified in Schedule A
hereto, awarded to the Grantee the 2018 OPP participation percentage in the
various outperformance pools provided herein set forth in Schedule A.
NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:
1.Administration. This Award and all other 2018 OPP awards shall be administered
by the Committee, which in the administration of the 2018 OPP awards and this
Award shall have all the powers and authority it has in the administration of
the Share Plan as set forth in the Share Plan; provided that all powers of the
Committee hereunder can be exercised by the full Board if the Board so elects.
The Committee, in its sole and absolute discretion, may make at any time any
provision for lapse of forfeiture restrictions and/or accelerated vesting under
this


1



--------------------------------------------------------------------------------

    


Agreement of some or all of the Grantee’s unvested Award OPP Units that have not
previously been forfeited.
2.    Definitions. Capitalized terms used herein without definitions shall have
the meanings given to those terms in the Share Plan.
“2018 OPP Units” means those Partnership Units issued pursuant to this and all
other 2018 OPP awards.
“Additional Share Baseline Value” means, with respect to each Additional Share,
the gross proceeds received by the Company or the Partnership upon the issuance
of such Additional Share, which amount shall be deemed to equal, as applicable:
(A) if such Additional Share is issued for cash in a public offering or private
placement, the gross price to the public or to the purchaser(s); (B) if such
Additional Share is issued in exchange for assets or securities of another
Person or upon the acquisition of another Person, the cash value imputed to such
Additional Share for purposes of such transaction by the parties thereto, as
determined by the Committee, or, if no such value was imputed, the mean between
the high and low sale prices of a Common Share on the national securities
exchange or established securities market on which the Common Shares are listed
on the date of issuance of such Additional Share, or, if no sale of Common
Shares is reported on such date, on the next preceding day on which any sale
shall have been reported; and (C) if such Additional Share is issued upon
conversion or exchange of equity or debt securities of the Company, the
Partnership or any other Subsidiary, which securities were not previously
counted as either Initial Shares or Additional Shares, the conversion or
exchange price in effect as of the date of conversion or exchange pursuant to
the terms of the security being exchanged or converted.
“Additional Shares” means (without double-counting), as of a particular date of
determination, the sum of: (A) the number of Common Shares; plus (B) the Shares
Amount for all of the Units (assuming that such Units were converted, exercised,
exchanged or redeemed for Partnership Units as of such date of determination at
the applicable conversion, exercise, exchange or redemption rate (or rate deemed
applicable by the Committee if there is no such stated rate) and such
Partnership Units were then tendered to the Partnership for redemption pursuant
to Section 8.6 of the Partnership Agreement as of such date), other than those
held by the Company, but only, in the case of each (A) and (B), to the extent
such Common Shares or Units are issued after the Effective Date, and on or
before such date of determination: (i) in a capital raising transaction; (ii) in
exchange for assets or securities or upon the acquisition of another Person;
(iii) upon conversion or exchange of equity or debt securities of the Company,
the Partnership or any other Subsidiary of the Company, which securities were
not previously counted as either Initial Shares or Additional Shares; or
(iv) through the reinvestment of dividends or other distributions. For the
avoidance of doubt, “Additional Shares” shall exclude, without limitation:
(w) Common Shares issued after the Effective Date upon exercise of stock options
or upon the exchange (directly or indirectly) of LTIP Units, OPP Units or other
Units issued to employees, non-employee trustees, consultants, advisors or other
persons or entities as incentive or other compensation; (x) Common Shares
awarded after the Effective Date to employees, non-employee trustees,
consultants, advisors or other persons or entities as incentive or other
compensation for services provided or to be provided to the Company or any of
its Affiliates; (y) LTIP Units, OPP Units or other Units awarded after the
Effective Date to


2



--------------------------------------------------------------------------------

    


employees, non-employee trustees, consultants, advisors or other persons or
entities as incentive or other compensation; and (z) any securities included in
“Initial Shares.”
“Affiliate” means, with respect to the Company, any company or other trade or
business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.
“Averaging Period” means a period of thirty (30) consecutive trading days ending
on, and including, the date as of which the Common Share Price, the Index Return
Percentage, the Threshold Return Percentage or the TRS Percentage, as
applicable, is determined (or, if such date is not a trading day, the most
recent trading day immediately preceding such date).
“Award OPP Units” has the meaning set forth in Section 3.
“Award Partnership Units” has the meaning set forth in Section 7.
“Baseline Value” means $68.62.
“Buyback Shares” means (without double-counting), as of a particular date of
determination: (A) Common Shares; and (B) the Shares Amount for Units (assuming
that such Units were converted, exercised, exchanged or redeemed for Partnership
Units as of such date at the applicable conversion, exercise, exchange or
redemption rate (or rate deemed applicable by the Committee if there is no such
stated rate) and such Partnership Units were then tendered to the Partnership
for redemption pursuant to Section 8.6 of the Partnership Agreement as of such
date), other than those held by the Company, but only, in the case of each (A)
and (B), to the extent repurchased or redeemed by the Company after the
Effective Date and on or before such date of determination in a stock buyback
transaction or in a redemption of Units for cash pursuant to Section 8.6 of the
Partnership Agreement.
“Cause” for termination of the Grantee’s Continuous Service for purposes of
Section 3 and Section 4 means: (A) if the Grantee is a party to a Service
Agreement immediately prior to such termination, and “cause” is defined therein,
then “cause” shall have the meaning set forth in such Service Agreement; or (B)
if the Grantee is not party to a Service Agreement immediately prior to such
termination or the Grantee’s Service Agreement does not define “cause” or a
substantially equivalent term, then “cause” shall mean: (i) conviction of, or
plea of guilty or nolo contender to, a felony pertaining or otherwise relating
to his or her employment with the Company or an Affiliate; or (ii) willful
misconduct that is materially economically injurious to the Company or any of
its Affiliates, in each case as determined in the Company’s sole discretion.
“Change in Control” means:
(i)    individuals who, on the Effective Date, constitute the Board (the
“Incumbent Trustees”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a trustee subsequent to the
Effective Date whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Trustees then on the Board (either by a
specific vote or by approval of the proxy statement of the


3



--------------------------------------------------------------------------------

    


Company in which such person is named as a nominee for trustee, without
objection to such nomination) shall be an Incumbent Trustee; provided, however,
that no individual initially elected or nominated as a trustee of the Company as
a result of an actual or threatened election contest with respect to trustees or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be an Incumbent Trustee; or
(ii)    any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or
becomes, after the Effective Date, a “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that an event described in this
paragraph (ii) shall not be deemed to be a Change in Control if any of following
becomes such a beneficial owner: (A) the Company or any majority-owned
subsidiary of the Company (provided that this exclusion applies solely to the
ownership levels of the Company or the majority-owned subsidiary), (B) any
tax-qualified, broad-based employee benefit plan sponsored or maintained by the
Company or any such majority-owned subsidiary, (C) any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) any person
pursuant to a Non-Qualifying Transaction (as defined in paragraph (iii)), or (E)
(I) any of the partners (as of the Effective Date) in Interstate Properties
(“Interstate”) including immediate family members and family trusts or
family-only partnerships and any charitable foundations of such partners (the
“Interstate Partners”), (II) any entities the majority of the voting interests
of which are beneficially owned by the Interstate Partners, or (III) any “group”
(as described in Rule 13d-5(b)(i) under the Exchange Act) including the
Interstate Partners (the persons in (I), (II) and (III) shall be individually
and collectively referred to herein as, “Interstate Holders”); or
(iii)    the consummation of a merger, consolidation, share exchange or similar
form of transaction involving the Company or any of its subsidiaries, or the
sale of all or substantially all of the Company’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (A) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by the Interstate Holders or the Company’s shareholders immediately
prior to any such Business Transaction, and (B) no person (other than the
persons set forth in clauses (A), (B), (C), or (E) of paragraph (ii) above or
any tax-qualified, broad-based employee benefit plan of the Surviving
Corporation or its affiliates) beneficially owns, directly or indirectly, 30% or
more of the total voting power of the Surviving Corporation (a “Non-Qualifying
Transaction”); or
(iv)    Board approval of a liquidation or dissolution of the Company, unless
the common equity interests of an ongoing entity (other than a liquidating
trust) are beneficially owned, directly or indirectly, by the Company’s
shareholders in substantially the same proportions as such shareholders owned
the Company’s Company Voting Securities immediately prior to such liquidation
and such ongoing entity assumes all existing obligations of the Company to the
Grantee under this Agreement.


4



--------------------------------------------------------------------------------

    


“Class A Units” has the meaning set forth in the Partnership Agreement.
“CoC Fraction” means, for application pursuant to the proviso clauses in the
definitions of “Final Absolute Baseline” and “Final Hurdle Rate,” the number of
calendar days that have elapsed since (but excluding) the Effective Date to (and
including) the date as of which a Change in Control is consummated (or, with
respect to a Transactional Change in Control, the date of the Public
Announcement of such Transactional Change in Control), divided by 1,096.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Shares” means the Company’s common shares of beneficial interest, par
value $0.04 per share.
“Common Share Price” means, as of a particular date, the average of the Fair
Market Value of one Common Share over the applicable Averaging Period; provided,
however, that if such date is the date of the Public Announcement of a
Transactional Change in Control, the Common Share Price as of such date shall be
equal to the fair market value, as determined by the Committee, of the total
consideration payable in the transaction that ultimately results in the
Transactional Change in Control for one Common Share.
“Continuous Service” means the continuous service, without interruption or
termination, as an employee, director, trustee, manager or member of, or with
the approval of the Committee, consultant or advisor to the Company or an
Affiliate. Continuous Service shall not be considered interrupted in the case
of: (A) any approved leave of absence; (B) transfers among the Company and any
Affiliate, or any successor, in any capacity of trustee, director, employee,
manager, member, or with the approval of the Committee, consultant or advisor;
or (C) any change in status as long as the individual remains in the service of
the Company or any Affiliate of the Company in any capacity of employee,
director, trustee, manager, member or similar function of, or (if the Committee
specifically agrees that the Continuous Service is not uninterrupted) a
consultant or advisor. An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave. Subject to the preceding
sentence, whether a termination of Continuous Service shall have occurred for
purposes of this Agreement shall be determined by the Committee, which
determination shall be final, binding and conclusive.
“Disability” means: (A) if the Grantee is a party to a Service Agreement
immediately prior to the applicable event, and “disability” is defined therein,
then “disability” shall have the meaning set forth in such definition; or (B) if
the Grantee is not party to a Service Agreement immediately prior to such event
or the Grantee’s Service Agreement does not define “disability” or a
substantially equivalent term, then “disability” shall mean a disability which
renders the Grantee incapable of performing all of his or her material duties
for a period of at least 180 consecutive or non-consecutive days during any
consecutive twelve-month period.
“Dividend Payment” means, as of a particular date, for each distribution
declared and paid on one Class A Unit between the Effective Date and such date
(excluding dividends and distributions paid in the form of additional Common
Shares and Class A Units unless adjustment is otherwise made pursuant to Section
8 hereof) the amount of such distribution.
“Effective Date” means March 15, 2018.


5



--------------------------------------------------------------------------------

    


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Ex-Dividend Common Share Price” means, as of an “ex-dividend” date with respect
to a Common Share, (A) the average of the high and low price of the Common
Shares as reported by New York Stock Exchange, The NASDAQ Stock Market, Inc. or
another national securities exchange or an established securities market, on
which the Common Shares are listed, as applicable (if there is more than one
such exchange or market, the Committee shall determine the appropriate exchange
or market), on such “ex-dividend” date (or if there is no such reported high and
low price, the Ex-Dividend Common Share Price shall be the average of the
highest bid and lowest asked prices on such “ex-dividend” date) or, if no sale
of Common Shares is reported for such trading day, on the next preceding day on
which any sale shall have been reported; or (B) if the Common Shares are not
listed on such an exchange, quoted on such system or traded on such a market,
Ex-Dividend Common Share Price of the Common Share shall be the value of the
Common Shares as determined by the Committee in good faith in a manner
consistent with Code Section 409A.
“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that with respect to a Common Share “Fair Market Value” means the value
of such Common Share determined as follows: (A) if on the determination date the
Common Shares are listed on the New York Stock Exchange, The NASDAQ Stock
Market, Inc. or another national securities exchange or is publicly traded on an
established securities market, the Fair Market Value of a Common Share shall be
the closing price of the Common Shares on such exchange or in such market (if
there is more than one such exchange or market, the Committee shall determine
the appropriate exchange or market) on the determination date (or if there is no
such reported closing price, the Fair Market Value shall be the mean between the
highest bid and lowest asked prices or between the high and low sale prices on
such trading day) or, if no sale of Common Shares is reported for such trading
day, on the next preceding day on which any sale shall have been reported; or
(B) if the Common Shares are not listed on such an exchange, quoted on such
system or traded on such a market, Fair Market Value of the Common Share shall
be the value of the Common Shares as determined by the Committee in good faith
in a manner consistent with Code Section 409A.
“Family Member” means a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of the Grantee, any person
sharing the Grantee’s household (other than a tenant or employee), a trust in
which any one or more of these persons have more than fifty percent (50%) of the
beneficial interest, a foundation in which any one or more of these persons (or
the Grantee) control the management of assets, and any other entity in which one
or more of these persons (or the Grantee) own more than fifty percent (50%) of
the voting interests.
“Final Absolute Baseline” means, as of the Final Valuation Date, an amount
representing (without double-counting) the sum of:
(A)    the Baseline Value multiplied by:


6



--------------------------------------------------------------------------------

    


(i)    the difference between (x) the Initial Shares and (y) all Buyback Shares
repurchased or redeemed between the Effective Date and the Final Valuation Date;
and then multiplied by
(ii)    the sum of (x) one hundred percent (100%) plus (y) the Target Final
Absolute Return Percentage; plus
(B)    with respect to each Additional Share issued after the Effective Date,
the Additional Share Baseline Value of such Additional Share, multiplied by: the
sum of:
(i)     one hundred percent (100%); plus
(ii)     the product of the Target Final Absolute Return Percentage multiplied
by a fraction (x) the numerator of which is the number of days from (but
excluding) the issuance of such Additional Share to (and including) the Final
Valuation Date and (y) the denominator of which is the number of days from (but
excluding) the Effective Date to (and including) the Final Valuation Date; plus
(C)    with respect to each Buyback Share repurchased or redeemed after the
Effective Date, the Baseline Value, multiplied by the sum of:
(i)     one hundred percent (100%); plus
(ii)     the product of the Target Final Absolute Return Percentage multiplied
by a fraction (x) the numerator of which is the number of days from the
Effective Date to and including the date such Buyback Share was repurchased or
redeemed and (y) the denominator of which is the number of days from (but
excluding) the Effective Date to (and including) the Final Valuation Date;
provided that if the Final Valuation Date occurs prior to March 15, 2021 as a
result of a Change in Control, then for purposes of this definition in
connection with the calculation of the Final Absolute TRS Pool as of the Final
Valuation Date, then the Target Final Absolute Return Percentage to be used in
such calculation shall be reduced to twenty-one percent (21%), multiplied by the
CoC Fraction. If the Company consummates multiple issuances of Additional Shares
and/or repurchases of Buyback Shares during any one monthly or quarterly period,
such that it would be impractical to track the precise issuance date and
issuance price of each individual Additional Share and/or repurchase or
redemption date of each individual Buyback Share, the Compensation Committee may
in its discretion approve timing and calculation conventions (such as
net-at-end-of-period or average-during-the-period) reasonably designed to
simplify the administration of this Award.
“Final Absolute TRS Pool” means, as of the Final Valuation Date, a dollar amount
calculated as follows (or, if the resulting amount is a negative number, zero
(0)): (A) subtract the Final Absolute Baseline from the Final Total Return, in
each case as of the Final Valuation Date; and (B) multiply the resulting amount
by two percent (2%); provided that in no event shall the Final Absolute TRS Pool
exceed the Maximum Final Outperformance Pool Amount.


7



--------------------------------------------------------------------------------

    


“Final Adjustment Factor” means a factor carried out to the sixth decimal
determined by a straight-line interpolation between: (A) one-half (0.5) if the
Final Hurdle Rate is zero percent (0%) or a negative factor; and (B) one (1) if
the Final Hurdle Rate is nine percent (9%) or more.
“Final Hurdle Rate” means a percentage consisting of the TRS Percentage;
provided that if the Final Valuation Date occurs prior to March 15, 2021 as a
result of a Change in Control, then for purposes of determining the Final
Adjustment Factor to be used in calculating the Final Relative TRS Pool as of
the Final Valuation Date, the Final Hurdle Rate shall instead be: (A) the TRS
Percentage as of the date of the Change in Control (or, with respect to a
Transactional Change in Control, the date of the Public Announcement of such
Transactional Change in Control); divided by (B) the CoC Fraction.
“Final OPP Unit Equivalent” has the meaning set forth in Section 3.
“Final Relative Adjusted Return” a dollar amount, calculated as of the Final
Valuation Date, using the same definition as for the “Final Relative Baseline,”
except that in clauses (A)(ii), (B)(ii) and (C)(ii) thereof instead of the Index
Return Percentage for the applicable period, the Threshold Return Percentage
shall be used.
“Final Relative Baseline” means, as of the Final Valuation Date, an amount
representing (without double-counting) the sum of:
(A)    the Baseline Value multiplied by:
(i)    the difference between (x) the Initial Shares and (y) all Buyback Shares
repurchased or redeemed between the Effective Date and the Final Valuation Date,
and then multiplied by
(ii)    the sum of one hundred percent (100%) plus the Index Return Percentage
for the period beginning on the Effective Date and ending on the Final Valuation
Date; plus
(B)    with respect to each Additional Share issued after the Effective Date,
the Additional Share Baseline Value of such Additional Share multiplied by the
sum of:
(i)     one hundred percent (100%) plus
(ii)     the Index Return Percentage for the period beginning on the date of
issuance of such Additional Share and ending on the Final Valuation Date; plus
(C)    with respect to each Buyback Share repurchased or redeemed after the
Effective Date, the Baseline Value multiplied by the sum of:
(i)     one hundred percent (100%) plus
(ii)     the Index Return Percentage for the period beginning on the Effective
Date and ending on the date such Buyback Share was repurchased or redeemed.


8



--------------------------------------------------------------------------------

    


If the Company consummates multiple issuances of Additional Shares and/or
repurchases of Buyback Shares during any one monthly or quarterly period, such
that it would be impractical to track the precise issuance date and issuance
price of each individual Additional Share and/or repurchase or redemption date
of each individual Buyback Share, the Compensation Committee may in its
discretion approve timing and calculation conventions (such as
net-at-end-of-period or average-during-the-period) reasonably designed to
simplify the administration of this Award.
“Final Relative Offset Amount” means, if the Final Total Return as of the Final
Valuation Date is less than the Final Relative Adjusted Return, an amount equal
to two percent (2%) of the difference between the Final Total Return and the
Final Relative Adjusted Return as of the Final Valuation Date. For the avoidance
of doubt, the Final Relative Offset Amount will always be a negative amount
(unless it is zero).
“Final Relative TRS Pool” means, as of the Final Valuation Date, a dollar amount
(or, if the resulting amount is a negative number, zero (0)) calculated as
follows: (A) subtract the Final Relative Baseline from the Final Total Return,
in each case as of the Final Valuation Date; (B) multiply the resulting amount
by two percent (2%); and (C) multiply the lesser of (i) the resulting amount or
(ii) $35,000,000 by the Final Adjustment Factor; provided that in no event shall
the Final Relative TRS Pool exceed the Maximum Final Outperformance Pool Amount.
“Final Total Outperformance Pool” means, as of the Final Valuation Date, a
dollar amount calculated as follows: take the algebraic sum of (i) the Final
Absolute TRS Pool (either zero or a positive amount), (ii) the Final Relative
TRS Pool (either zero or a positive amount), and (iii) the Final Relative Offset
Amount (either zero or a negative amount); provided that if the resulting amount
is a negative number, then the Final Total Outperformance Pool shall be zero;
and provided, further, that in no event shall the Final Total Outperformance
Pool exceed the Maximum Final Outperformance Pool Amount, it being understood
that Final Total Outperformance Pool excludes the amounts which are calculated
pursuant to Section 3(c) which are not subject to a cap.
“Final Total Return” means (without double-counting), as of the Final Valuation
Date, an amount equal to the sum of: (A) the Final Total Shares multiplied by
the highest Common Share Price among those calculated for every Averaging Period
ending on a day within the period of one hundred and twenty (120) consecutive
days immediately preceding the Final Valuation Date; plus (B) an amount equal to
the sum of the total dividends and other distributions actually declared or paid
between the Effective Date and the Final Valuation Date (excluding dividends and
distributions paid in the form of additional Common Shares or Units) so long as
the “ex-dividend” date with respect thereto falls prior to the Final Valuation
Date, in respect of Common Shares and Class A Units (it being understood, for
the avoidance of doubt, that such total dividends and distributions shall be
calculated by multiplying the amount of each per share dividend or distribution
declared by the actual number of securities outstanding as of each record date
with respect to the applicable dividend or distribution payment date, and not by
multiplying the aggregate amount of distributions paid on one Partnership Unit
that was outstanding as of the Effective Date between the Effective Date and the
Final Valuation Date by the number of Final Total Shares).


9



--------------------------------------------------------------------------------

    


“Final Total Shares” means (without double-counting), as of the Final Valuation
Date, the algebraic sum of: (A) the Initial Shares, minus (B) all Buyback Shares
repurchased or redeemed between the Effective Date and the Final Valuation Date,
plus (C) all Additional Shares issued between the Effective Date and the Final
Valuation Date.
“Final Valuation Date” means the earliest of: (A) March 15, 2021; or (B) in the
event of a Change in Control that is not a Transactional Change in Control, the
date on which such Change in Control shall occur; or (C) in the event of a
Transactional Change in Control and subject to the consummation of such
Transactional Change in Control, the date of the Public Announcement of such
Transactional Change in Control.
“Good Reason” for termination of the Grantee’s employment for purposes of
Section 3 and Section 4 means: (A) if the Grantee is a party to a Service
Agreement immediately prior to such termination, and “good reason” is defined
therein, then “good reason” shall have the meaning set forth in such Service
Agreement, or (B) if the Grantee is not party to a Service Agreement immediately
prior to such termination or the Grantee’s Service Agreement does not define
“good reason” or a substantially equivalent term, then “good reason” shall mean:
(i) the assignment to the Grantee of duties materially and adversely
inconsistent with the Grantee’s status as of the Effective Date or a material
and adverse alteration in the nature of the Grantee’s duties, responsibilities
or authority; (ii) a reduction in the Grantee’s base salary; or (iii) a
relocation of the Grantee’s own office location to a location more than thirty
(30) miles from its location as of the Effective Date.
“Index Return Percentage” means:
(A)     for any period that ends on the Valuation Date, a percentage return
calculated as follows:
(i)     70% of the total percentage return for the SNL US Office REIT Index
calculated by comparing (x) the value of the SNL US Office REIT Index on the
Effective Date to (y) the average daily value of the SNL US Office REIT Index
over the same Averaging Period used to calculate the Common Share Price for
determining the Final Total Return; and
(ii)     30% of the total percentage return for the SNL US Retail REIT Index
calculated by comparing (x) the value of the SNL US Retail REIT Index on the
Effective Date to (y) the average daily value of the SNL US Retail REIT Index
over the same Averaging Period used to calculate the Common Share Price for
determining the Final Total Return; and
(B)     for any period that ends on a date other than the Final Valuation Date,
a percentage return calculated in the same manner as set forth in clause (A)
above from the start of such period to the end of such period in such a way as
to be consistent with the calculation of the Final Total Return, in either case
as calculated by a consultant engaged by the Committee and as approved by the
Committee in its reasonable discretion for purposes of calculating the Final
Relative Baseline.
For the avoidance of doubt, the intent of the Committee is that the Index Return
Percentage over the applicable performance period be calculated using a
methodology analogous in all material respects to that used for the calculation
of Final Total Return over the same period


10



--------------------------------------------------------------------------------

    


to produce a weighted average total return percentage that weighs the total
percentage return for the SNL US Office REIT Index over the period at 70% and
the total percentage return for the SNL US Retail REIT Index over the period at
30%. The Committee may compute the Index Return Percentage in a manner different
from that set forth above to the extent deemed to be appropriate by the
Committee in order to ensure such comparability and the intended weighting of
the two indices and is authorized to delegate to a valuation or other expert the
performance of adjusted calculations to carry out the foregoing intent.
“Initial Shares” means 202,063,765 Common Shares, which includes: (A)
190,167,582 Common Shares outstanding as of the Effective Date (other than
currently unvested restricted Common Shares previously granted to employees or
other persons or entities in exchange for services provided to the Company);
plus (B) 11,179,247 Common Shares representing the Shares Amount for all of the
Partnership Units (other than LTIP Units or OPP Units and excluding Partnership
Units held by the Company) outstanding as of the Effective Date assuming that
all of such Partnership Units were tendered to the Partnership for redemption
pursuant to Section 8.6 of the Partnership Agreement as of such date; plus (C)
716,936 Common Shares representing the Shares Amount for all of the Partnership
Units into which all LTIP Units and Prior OPP Units outstanding as of the
Effective Date could be converted without regard to the book capital account
associated with them (but only to the extent such LTIP Units or Prior OPP Units
are currently vested, and excluding all 2018 OPP Units), assuming that all of
such Partnership Units were tendered to the Partnership for redemption pursuant
to Section 8.6 of the Partnership Agreement as of such date. For the avoidance
of doubt, Initial Shares (i) includes (x) currently vested restricted Common
Shares and (y) currently vested LTIP Units and prior OPP Units previously
granted to employees or other persons or entities in exchange for services
provided to the Company, and (ii) excludes (x) all Common Shares issuable upon
exercise of stock options or upon the exchange (directly or indirectly) of
unvested LTIP Units, unvested Prior OPP Units, 2018 OPP Units and other unvested
Units issued to employees, non-employee trustees, consultants, advisors or other
persons or entities as incentive compensation, and (y) currently unvested
restricted Common Shares previously granted to employees, non-employee trustees,
consultants, advisors or other persons or entities in exchange for services
provided to the Company.
“LTIP Units” means LTIP Units, as such term is defined in the Partnership
Agreement.
“Maximum Final Outperformance Pool Amount” means $35,000,000.
“OPP Units” means collectively all Prior OPP Units and all 2018 OPP Units.
“Participation Percentage” means the percentage set forth opposite such term on
Schedule A hereto.
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of October 20, 1997, among the
Company, as general partner, and the limited partners who are parties thereto,
as amended from time to time.
“Prior OPPs” means the Company’s 2006 Outperformance Plan under the Company’s
2002 Omnibus Share Plan, as amended (“2002 Plan”), the Company’s 2008
Outperformance


11



--------------------------------------------------------------------------------

    


Plan under the 2002 Plan, the Company’s 2012 Outperformance Plan under the 2010
Plan, the Company’s 2013 Outperformance Plan under the 2010 Plan, the Company’s
2014 Outperformance Plan under the 2010 Plan, the Company’s 2015 Outperformance
Plan under the 2010 Plan, the Company’s 2016 Outperformance Plan under the 2010
Plan, and the Company’s 2017 Outperformance Plan under the 2010 Plan.
“Prior OPP Units” means those Partnership Units issued pursuant to the Prior
OPPs.
“Partnership Units” has the meaning set forth in the Partnership Agreement.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).
“Public Announcement” means, with respect to a Transactional Change in Control,
the earliest press release, filing with the SEC or other publicly available or
widely disseminated communication issued by the Company or another Person who is
a party to such transaction which discloses the consideration payable in and
other material terms of the transaction that ultimately results in the
Transactional Change in Control; provided, however, that if such consideration
is subsequently increased or decreased, then the term “Public Announcement”
shall be deemed to refer to the most recent such press release, filing or
communication disclosing a change in consideration whereby the final
consideration and material terms of the transaction that ultimately results in
the Transactional Change in Control are announced. For the avoidance of doubt,
the foregoing definition is intended to provide the Committee in the application
of the proviso clause in the definition of “Common Share Price” with the
information required to determine the fair market value of the consideration
payable in the transaction that ultimately results in the Transactional Change
in Control as of the earliest time when such information is publicly
disseminated, particularly if the transaction consists of an unsolicited tender
offer or a contested business combination where the terms of the transaction
change over time.
“Qualified Termination” has the meaning set forth in Section 4.
“Retirement” means: (A) if the Grantee is a party to a Service Agreement
immediately prior to such event, and “Retirement” is defined therein, then
“Retirement” shall have the meaning set forth in such Service Agreement, or (B)
if the Grantee is not party to a Service Agreement immediately prior to such
event and/or the Grantee’s Service Agreement does not define “Retirement” or a
substantially equivalent term, then “Retirement” shall mean the Grantee’s
termination of his or her Continuous Service with the Company and its
Subsidiaries after attainment of age 65 or attainment of age 60 and completion
of twenty (20) years of employment with the Company and/or a Subsidiary.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement (including without limitation a separation,
severance or similar


12



--------------------------------------------------------------------------------

    


agreement if any) then in effect between the Grantee, on the one hand, and the
Company or one of its Affiliates, on the other hand, as amended or supplemented
through such date.
“Shares Amount” has the meaning set forth in the Partnership Agreement.
“SNL US Office REIT Index” means the SNL US Office REIT Index as published from
time to time (or a successor index including a comparable universe of publicly
traded U.S. real estate investment trusts), provided that if (A) the SNL US
Office REIT Index ceases to exist or be published prior to the Final Valuation
Date and the Committee determines that there is no successor to such index, or
(B) the Committee reasonably determines that the SNL US Office REIT Index is no
longer suitable for the purposes of this Agreement, then the Committee in its
good faith reasonable discretion shall select for subsequent periods, or if the
Committee in its reasonable good faith discretion so determines, for any portion
of or the entire period from the Effective Date to the Final Valuation Date, a
substitute comparable index for purposes of calculating the Final Relative
Baseline.
“SNL US Retail REIT Index” means the SNL US Retail REIT Index as published from
time to time (or a successor index including a comparable universe of publicly
traded U.S. real estate investment trusts), provided that if (A) the SNL US
Retail REIT Index ceases to exist or be published prior to the Final Valuation
Date and the Committee determines that there is no successor to such index, or
(B) the Committee reasonably determines that the SNL US Retail REIT Index is no
longer suitable for the purposes of this Agreement, then the Committee in its
good faith reasonable discretion shall select for subsequent periods, or if the
Committee in its reasonable good faith discretion so determines, for any portion
of or the entire period from the Effective Date to the Final Valuation Date, a
substitute comparable index for purposes of calculating the Final Relative
Baseline.
“Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.
“Target Final Absolute Return Percentage” means twenty-one percent (21%), except
as otherwise defined for purposes of the definition of Final Absolute Baseline
in certain circumstances, as described in the proviso clause of such definition.
“Threshold Return Percentage” means for any period the applicable Index Return
Percentage for such period reduced by an annualized 200 basis points from the
start of such period to the end of such period, as calculated by a consultant
engaged by the Committee and as approved by the Committee in its reasonable
discretion. For the avoidance of doubt, if the calculation period were three
years, the reduction in the Index Return Percentage to arrive at the Threshold
Return Percentage would be 600 basis points, whereas if the calculation period
were 219 days, the reduction would be 120 basis points.
“Transactional Change in Control” means (A) a Change in Control described in
clause (ii) of the definition thereof where the “person” or “group” makes a
tender offer for Common Shares, or (B) a Change in Control described in clause
(iii) of the definition thereof where the Company is not the Surviving
Corporation; provided that if the applicable definition of “Change in Control”
(or similar term) in the applicable Service Agreement does not track such
clauses (ii)


13



--------------------------------------------------------------------------------

    


or (iii), then the term “Transactional Change in Control” shall mean a Change in
Control meeting the substantive criteria set forth in such clauses, as
reasonably determined in good faith by the Committee.
“Transfer” has the meaning set forth in Section 7.
“TRS Percentage” means the total percentage return per share achieved by one
Common Share calculated by comparing (A) the Baseline Value to (B) the Common
Share Price over the same Averaging Period used to calculate the Common Share
Price for determining the Final Total Return, as calculated by a consultant
engaged by the Committee and as approved by the Committee in its reasonable
discretion for purposes of calculating the Final Adjustment Factor. For the
avoidance of doubt, the intent of the Committee is that the TRS Percentage over
the performance period be calculated using a methodology analogous in all
material respects to those used for the calculation of the Index Return
Percentage. The Committee may compute the TRS Percentage in a manner different
from that set forth above to the extent deemed to be appropriate by the
Committee in order to ensure such comparability and is authorized to delegate to
a valuation or other expert the performance of adjusted calculations to carry
out the foregoing intent.
“Units” means all Partnership Units (as defined in the Partnership Agreement),
including LTIP Units, with economic attributes substantially similar to
Partnership Units as determined by the Committee that are outstanding or are
issuable upon the conversion, exercise, exchange or redemption of any securities
of any kind convertible, exercisable, exchangeable or redeemable for Partnership
Units; provided that all Units that are not convertible into or exchangeable for
Class A Units shall be excluded from the definition of “Units.”
3.    Outperformance Award; Vesting; Change in Control.
(a)    The Grantee is hereby granted this Award consisting of the number of 2018
OPP Units set forth on Schedule A hereto (the “Award OPP Units”), which (i) will
be subject to forfeiture to the extent provided in this Section 3 and (ii) will
be subject to vesting as provided in Sections 3(d) hereof. At any time prior to
the Final Valuation Date, the Committee may grant additional 2018 OPP awards to
the extent that the sum of all the 2018 OPP grantees’ Participation Percentages
is less than one hundred percent (100%) as a result of either reservation of a
portion of the 2018 OPP Participation Percentage for future awards or forfeiture
of granted 2018 OPP awards. At any time prior to or in connection with the
calculation of the Final OPP Unit Equivalent, the Partnership may issue
additional LTIP Units to the Grantee as provided in this Section 3 that shall
also be considered Award OPP Units and subject to all of the terms and
conditions of this Agreement; provided that such issuance will be subject to the
Grantee executing and delivering such documents comparable to the documents
executed and delivered in connection with this Agreement, as the Company and/or
the Partnership may reasonably request in order to comply with all applicable
legal requirements, including, without limitation, federal and state securities
laws. The Award OPP Units shall be eligible for vesting over a five-year period,
except as otherwise provided in Section 4 hereof, based on a combination of (I)
the Company’s performance over a three-year period (or a shorter period in
certain circumstances as provided herein) as indicated by the calculations
required by this Section 3 and (II) the passage of time (five years or a shorter
period in certain circumstances as provided herein) as provided in


14



--------------------------------------------------------------------------------

    


Section 3(d). Vesting will occur at the times, in the amounts and upon the
conditions set forth in this Section 3 and in Section 4, provided that, except
as otherwise expressly set forth in this Agreement, the Continuous Service of
the Grantee continues through and on the each applicable vesting date.
(b)    As soon as practicable following the Final Valuation Date, but as of the
Final Valuation Date, the Committee will:
(i)    determine the Final Absolute TRS Pool (if any);
(ii)    determine the Final Relative TRS Pool (if any);
(iii)    determine the Final Relative Offset Amount (if any);
(iv)    determine the Final Total Outperformance Pool (if any);
(v)    multiply (x) the Final Total Outperformance Pool calculated as of the
Final Valuation Date by (y) the Grantee’s Participation Percentage as of the
Final Valuation Date; and
(vi)    divide the resulting amount by the highest Common Share Price among
those calculated for every Averaging Period ending on a day within the period of
one hundred and twenty (120) consecutive days immediately preceding the Final
Valuation Date (appropriately adjusted to the extent that the Shares Amount for
one Partnership Unit is greater or less than one Common Share); provided,
however, that if the Final Total Outperformance Pool equals the Maximum Final
Outperformance Pool Amount, then the divisor shall instead be the lowest Fair
Market Value of one Common Share (determined without regard to the proviso
clause of the definition of “Fair Market Value”) that could have caused the
Final Total Outperformance Pool to equal the Maximum Final Outperformance Pool
Amount.
The resulting number is hereafter referred to as the “Final OPP Unit
Equivalent.” If the Final OPP Unit Equivalent is smaller than the number of
Award OPP Units previously issued to the Grantee, then the Grantee, as of the
Final Valuation Date, shall forfeit a number of Award OPP Units equal to the
difference, and thereafter the term Award OPP Units will refer only to the
remaining Award OPP Units that were not so forfeited. If the Final OPP Unit
Equivalent is greater than the number of Award OPP Units previously issued to
the Grantee, then, upon the performance of the calculations set forth in this
Section 3(b): (A) the Company shall cause the Partnership to issue to the
Grantee, as of the Final Valuation Date, a number of additional LTIP Units equal
to the difference; (B) such additional LTIP Units shall be added to the Award
OPP Units previously issued, if any, and thereby become part of this Award; (C)
the Company and the Partnership shall take such corporate and Partnership action
as is necessary to accomplish the grant of such additional LTIP Units; and (D)
thereafter the term Award OPP Units will refer collectively to the Award OPP
Units, if any, issued prior to such additional grant plus such additional LTIP
Units; provided that such issuance will be subject to the Grantee executing and
delivering such documents, comparable to the documents executed and delivered in
connection with this Agreement, as the Company and/or the Partnership reasonably
request in order to


15



--------------------------------------------------------------------------------

    


comply with all applicable legal requirements, including, without limitation,
federal and state securities laws. If the Final OPP Unit Equivalent is the same
as the number of Award OPP Units previously issued to the Grantee, then there
will be no change to the number of Award OPP Units under this Award pursuant to
this Section 3.
(c)    If the Grantee earns any Award OPP Units as of the Final Valuation Date
pursuant to the calculations set forth in Section 3(b) hereof, then, as of the
date on which such Award OPP Units are earned, the Grantee will also earn an
additional number of Award OPP Units equal to the sum of the following
calculations, which will be performed by the Committee:
(I)
For each Dividend Payment between the Effective Date and the date as of which
such Award OPP units are earned, calculate the following number of additional
Award OPP Units:

(W*X)
Z



Where:
W = the number of Award OPP Units earned as of such date pursuant to
Section 3(b) hereof (appropriately adjusted to the extent that the Shares Amount
for one partnership Unit is greater or less than one Common Share);
X = 90% of the Dividend Payment; and
Z = The Ex-Dividend Common Share Price on the “ex-dividend” date for such
Dividend Payment.
(II)
Add all the amounts calculated pursuant to (I) above together.

The resulting number of Award OPP Units earned pursuant to the calculation set
forth in this Section 3(c) shall be added to the Final OPP Unit Equivalent and
be subject to vesting pursuant to Section 3(d) hereof and to all of the
provisions of Section 4 hereof applicable to the other Award OPP Units that have
been earned pursuant to the calculations set forth in Section 3(b) hereof. If
the total number of Award OPP Units so earned is greater than the number of
Award OPP Units previously issued to the Grantee, then, upon the performance of
the calculations set forth in this Section 3(c): (A) the Company shall cause the
Partnership to issue to the Grantee, as of the Final Valuation Date, a number of
additional LTIP Units equal to the difference; (B) such additional LTIP Units
shall be added to the Award OPP Units previously issued, if any, and thereby
become part of this Award; (C) the Company and the Partnership shall take such
corporate and Partnership action as is necessary to accomplish the grant of such
additional LTIP Units; and (D) thereafter the term Award OPP Units will refer
collectively to the Award OPP Units, if any, issued prior to such additional
grant plus such additional LTIP Units; provided that such issuance will be
subject to the Grantee executing and delivering such documents, comparable to
the documents executed and delivered in connection with this Agreement, as the
Company and/or the Partnership may reasonably request in order to comply with
all applicable legal requirements, including, without limitation, federal and
state securities laws.


16



--------------------------------------------------------------------------------

    


(d)    If any of the Award OPP Units have been earned based on performance as
provided in Section 3(b), subject to Section 4 hereof, the Final OPP Unit
Equivalent shall become vested in the following amounts and at the following
times, provided that the Continuous Service of the Grantee continues through and
on the applicable vesting date or the accelerated vesting date provided in
Section 4 hereof, as applicable:
(i)    thirty-three and one-third percent (33.33%) of the Final OPP Unit
Equivalent shall become vested on March 15, 2021;
(ii)    thirty-three and one-third percent (33.33%) of the Final OPP Unit
Equivalent shall become vested on March 15, 2022; and
(iii)    thirty-three and one-third percent (33.34%) of the Final OPP Unit
Equivalent shall become vested on March 15, 2023.
To the extent that Schedule A provides for amounts or schedules of vesting that
conflict with the provisions of this Section 3(d), the provisions of Schedule A
will govern.
(e)    Any Award OPP Units that do not become vested pursuant to this Section 3
or Section 4 hereof shall, without payment of any consideration by the
Partnership, automatically and without notice be forfeited and be and become
null and void, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Award OPP Units.
(f)    Upon the occurrence of a Change in Control and the termination of
employment of the Grantee with the Company or its Affiliates within twenty-four
(24) months of such Change in Control by the Company (or its successor) without
Cause or by the Grantee with Good Reason, then:
(i)    the calculations set forth in Section 3(b)(i)-(iv) required in connection
with such Change in Control shall be made to determine the Final Total
Outperformance Pool;
(ii)    the Final Total Outperformance Pool to be used for determining the Final
OPP Unit Equivalent pursuant to Section 3(b)(v)-(vi) shall be the greater of (A)
the amount determined pursuant to such calculations or (B) $14,500,000; and
(iii)    the Award OPP Units that have been earned based on performance as
determined pursuant to this Section 3 shall vest immediately (except to the
extent that Award OPP Units have been previously forfeited).
(g)    In the event of a Change in Control, the Committee will make any
determinations and certifications required by this Agreement and any provisions
necessary with respect to the lapse of forfeiture restrictions and/or
acceleration of vesting of this Award within a period of time that enables (i)
the Grantee to exercise election, voting or other rights in connection with such
Change in Control on the same basis as a Class A Unit holder and (ii) the
Company to take any action or make any deliveries or payments it is obligated to
make


17



--------------------------------------------------------------------------------

    


hereunder or under the Partnership Agreement not later than the date of
consummation of the Change in Control. For avoidance of doubt, in the event of a
Change in Control, the performance of all calculations and actions pursuant to
Section 3(b) hereof and the exercise of any election, voting or other rights
pursuant to this Section 3(g) shall be conditioned upon the final consummation
of such Change in Control.
4.    Termination of Grantee’s Continuous Service; Death and Disability.
(a)    If the Grantee is a party to a Service Agreement and his or her
Continuous Service terminates, the provisions of Sections 4(b), 4(c), 4(d),
4(e), 4(f) and 4(g) hereof shall govern the treatment of the Grantee’s Award OPP
Units exclusively, unless the Service Agreement contains provisions that
expressly refer to this Section 4(a) and provides that those provisions of the
Service Agreement shall instead govern the treatment of the Grantee’s Award OPP
Units upon such termination. The foregoing sentence will be deemed an amendment
to any applicable Service Agreement to the extent required to apply its terms
consistently with this Section 4, such that, by way of illustration, any
provisions of the Service Agreement with respect to accelerated vesting or
payout or the lapse of forfeiture restrictions relating to the Grantee’s
incentive or other compensation awards in the event of certain types of
termination of the Grantee’s Continuous Service with the Company (such as, for
example, termination at the end of the term, termination without Cause by the
employer or termination for Good Reason by the employee) shall not be
interpreted as requiring that any calculations set forth in Section 3 hereof be
performed, or vesting occur with respect to this Award other than as
specifically provided in this Section 4. In the event that an entity to which
the Grantee provides services ceases to be an Affiliate of the Company, such
action shall be deemed to be a termination of the Grantee’s Continuous Service
for purposes of this Agreement, provided that the Committee, in its sole and
absolute discretion, may make provision in such circumstances for the lapse of
forfeiture restrictions and/or accelerated vesting of some or all of the
Grantee’s unvested Award OPP Units that have not previously been forfeited,
effective immediately prior to such event, or determine that the Grantee’s
Continuous Service to the Company or any other of its Affiliates has not been
terminated. Notwithstanding any of the foregoing, in the event of any conflict
between the provisions of the Grantee’s Service Agreement, if any, and the
provisions of this Section 4 with respect to death or Disability, the provisions
of such Service Agreement shall govern the treatment of the Grantee’s Award OPP
Units in the event of death or Disability.
(b)    In the event of termination of the Grantee’s Continuous Service by (i)
the Company without Cause, (ii) the Grantee for Good Reason, or (iii) the
Grantee upon Retirement (each a “Qualified Termination”) prior to the Final
Valuation Date, then the Grantee will not forfeit the Award OPP Units upon such
termination, but the following provisions of this Section 4(b) shall modify the
calculations required to determine the Final OPP Unit Equivalent and/or the
vesting of the Final OPP Unit Equivalent, as applicable, with respect to the
Grantee only:
(i)    the calculations provided in Section 3(b) hereof shall be performed as of
the Final Valuation Date as if the Qualified Termination had not occurred; and


18



--------------------------------------------------------------------------------

    


(ii)    the Grantee’s Final OPP Unit Equivalent shall no longer be subject to
forfeiture pursuant to Section 3(d) hereof; provided that, notwithstanding that
no Continuous Service requirement pursuant to Section 3(d) hereof will apply to
the Grantee after the effective date of a Qualified Termination, the Grantee
will not have the right to Transfer (as defined in Section 7 hereof) his or her
Award OPP Units or request redemption of his or her Award Partnership Units
under the Partnership Agreement until such dates as of which his or her Final
OPP Unit Equivalent, as adjusted pursuant to Section 4(b)(ii) above, would have
become vested pursuant to Section 3(d) hereof absent a Qualified Termination.
For the avoidance of doubt, the purpose of this Section 4(b)(iii) is to prevent
a situation where grantees of 2018 OPP awards who have had a Qualified
Termination would be able to realize the value of their Award OPP Units or Award
Partnership Units (through Transfer or redemption) before other grantees of 2018
OPP awards whose Continuous Service continues through the applicable vesting
dates set forth in Section 3(d) hereof.
(c)    In the event of Qualified Termination on or after the Final Valuation
Date, then all of the Grantee’s unvested Award OPP Units that have not
previously been forfeited pursuant to the calculations set forth in Section 3(b)
hereof, but remain subject to time-based vesting pursuant to Section 3(d) hereof
as of the time of such Qualified Termination shall no longer be subject to
forfeiture pursuant to Section 3(d) hereof; provided that, notwithstanding that
no Continuous Service requirement pursuant to Section 3(d) hereof will apply to
the Grantee after the effective date of a Qualified Termination, the Grantee
will not have the right to Transfer (as defined in Section 7 hereof) his or her
Award OPP Units or request redemption of his or her Award Partnership Units
under the Partnership Agreement until such dates as of which his or her Final
OPP Unit Equivalent would have become vested pursuant to Section 3(d) absent a
Qualified Termination. For the avoidance of doubt, the purpose of this Section
4(c) is to prevent a situation where grantees of 2018 OPP awards who have had a
Qualified Termination would be able to realize the value of their Award OPP
Units or Award Partnership Units (through Transfer or redemption) before other
grantees of OPP awards whose Continuous Service continues through the applicable
vesting dates set forth in Section 3(d) hereof.
(d)    Notwithstanding the foregoing, in the event any payment to be made
hereunder after giving effect to this Section 4 is determined to constitute
“nonqualified deferred compensation” subject to Section 409A of the Code, then,
to the extent the Grantee is a “specified employee” under Section 409A of the
Code subject to the six-month delay thereunder, any such payments to be made
during the six-month period commencing on the Grantee’s “separation from
service” (as defined in Section 409A of the Code) shall be delayed until the
expiration of such six-month period.
(e)    In the event of a termination of the Grantee’s Continuous Service as a
result of his or her death or Disability prior to the Final Valuation Date, the
Grantee will not forfeit the Award OPP Units, but the following provisions of
this Section 4(e) shall apply:
(i)    the calculations provided in Section 3(b) hereof shall be performed as of
the Final Valuation Date as if the Grantee’s death or Disability had not
occurred; and


19



--------------------------------------------------------------------------------

    


(ii)    100% of the Grantee’s Final OPP Unit Equivalent as adjusted pursuant to
Section 4(e)(ii) above shall no longer be subject to forfeiture pursuant to
Section 3(d) hereof and shall automatically and immediately vest as of the Final
Valuation Date.
(f)    In the event of a termination of the Grantee’s Continuous Service as a
result of his or her death or Disability after the Final Valuation Date, 100% of
the Grantee’s Final OPP Unit Equivalent shall no longer be subject to forfeiture
pursuant to Section 3(d) hereof and shall automatically and immediately vest as
of such termination date.
(g)    In the event of a termination of the Grantee’s Continuous Service other
than a Qualified Termination or by reason of death or Disability, all Award OPP
Units except for those that, as of the date at such termination, both (i) have
ceased to be subject to forfeiture pursuant to Sections 3(b) hereof, and (ii)
have vested pursuant to Section 3(d) hereof shall, without payment of any
consideration by the Partnership, automatically and without notice terminate, be
forfeited and be and become null and void, and neither the Grantee nor any of
his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such Award OPP Units.
5.    Payments by Award Recipients; Status as Partner. No amount shall be
payable to the Company or the Partnership by the Grantee at any time in respect
of this Agreement. The Grantee shall have no rights with respect to this
Agreement (and the Award evidenced hereby) unless he or she shall have accepted
this Agreement by (i) signing and delivering to the Partnership a copy of this
Agreement and (ii) unless the Grantee is already a Partner (as defined in the
Partnership Agreement), signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the Partnership Agreement (attached
hereto as Exhibit A). Upon acceptance of this Agreement by the Grantee, the
Partnership Agreement shall be amended to reflect the issuance to the Grantee of
the LTIP Units so accepted. Thereupon, the Grantee shall have all the rights of
a Limited Partner of the Partnership with respect to the number of 2018 OPP
Units specified on Schedule A hereto, as set forth in the Partnership Agreement,
subject, however, to the restrictions and conditions specified herein. Award OPP
Units constitute and shall be treated for all purposes as the property of the
Grantee, subject to the terms of this Agreement and the Partnership Agreement.
6.    Distributions.
(a)    The holder of the Award OPP Units shall be entitled to receive
distributions with respect to such Award OPP Units to the extent provided for in
the Partnership Agreement as modified hereby.
(b)    The Distribution Participation Date (as defined in the Partnership
Agreement) for the Final OPP Unit Equivalent (to the extent provided in Section
6(c) below) shall be the Final Valuation Date, except that if the provisions of
Section 4(b) hereof become applicable to the Grantee, the Distribution
Participation Date for the Grantee shall be accelerated to the date the
calculations provided in Section 3 hereof are performed with respect to the
Award OPP Units that are no longer subject to forfeiture pursuant to Section
4(b) hereof.


20



--------------------------------------------------------------------------------

    


(c)    Following each applicable Distribution Participation Date, the Grantee
shall be entitled to receive one hundred percent (100%) of the same
distributions payable with respect to Class A Units on the Final OPP Unit
Equivalent.
(d)    Each Award OPP Unit shall be considered a Special LTIP Unit (as defined
in the Partnership Agreement) and as such the: (i) LTIP Unit Initial Sharing
Percentage (as defined in the Partnership Agreement) shall be ten percent (10%)
and (ii) the Award OPP Units shall not be entitled to receive distributions
prior to the applicable Distribution Participation Date. On the applicable
Distribution Participation Date, Award OPP Units shall be entitled to a Special
LTIP Unit Distribution (as defined in the Partnership Agreement) to the extent
provided in the Partnership Agreement. The Distribution Measurement Date (as
defined in the Partnership Agreement) with respect to the Award OPP Units shall
be the Effective Date and all of the Award OPP Units granted pursuant to this
Agreement shall be deemed to have been issued as part of the Same Award (as
defined in the Partnership Agreement).
(e)    For the avoidance of doubt, after the applicable Distribution
Participation Date, Award OPP Units, both vested and (until and unless forfeited
pursuant to Section 3(d) and 4(g) hereof) unvested, shall be entitled to receive
the same distributions payable with respect to Class A Units if the payment date
for such distributions is after the applicable Distribution Participation Date,
even though the record date for such distributions is before the applicable
Distribution Participation Date.
(f)    All distributions paid with respect to Award OPP Units, whether at the
rate provided in Sections 6(d) hereof prior to the applicable Distribution
Participation Date or at the rate provided in Sections 6(c) hereof after the
applicable Distribution Participation Date, shall be fully vested and
non-forfeitable when paid, regardless of the fact that the underlying 2018 OPP
Units may be subject to forfeiture or have not yet become, or never become,
vested pursuant to Sections 3 and 4 hereof.
7.    Restrictions on Transfer. Except as otherwise permitted by the Committee,
none of the Award OPP Units granted hereunder nor any of the Partnership Units
of the Partnership into which such Award OPP Units may be converted (the “Award
Partnership Units”) shall be sold, assigned, transferred, pledged, hypothecated,
given away or in any other manner disposed of, encumbered, whether voluntarily
or by operation of law (each such action a “Transfer”), and the Redemption Right
(as defined in the Partnership Agreement) may not be exercised with respect to
the Award Partnership Units, provided that, at any time after the date that (a)
is one year after the Award OPP Units have become vested and (b) is at least two
(2) years after the Effective Date, (i) Award OPP Units or Award Partnership
Units may be Transferred to the Grantee’s Family Members by gift or pursuant to
domestic relations order in settlement of marital property rights; (ii) Award
OPP Units or Award Partnership Units may be Transferred to an entity in which
fifty percent (50%) of the voting interests are owned by Family Members (or the
Grantee) in exchange for an interest in such entity; and (iii) the Redemption
Right may be exercised with respect to Award Partnership Units, and Award
Partnership Units may be Transferred to the Partnership or the Company in
connection with the exercise of the Redemption Right, in accordance with and to
the extent otherwise permitted by the terms of the Partnership Agreement.
Additionally, the transferee must agree in writing with the Company and the
Partnership to be bound by all the terms and conditions of this Agreement and
that


21



--------------------------------------------------------------------------------

    


subsequent transfers shall be prohibited except those in accordance with this
Section 7 and all Transfers of Award OPP Units or Award Partnership Units must
be in compliance with all applicable securities laws (including, without
limitation, the Securities Act) and the applicable terms and conditions of the
Partnership Agreement. In connection with any Transfer of Award OPP Units or
Award Partnership Units, the Partnership may require the Grantee to provide an
opinion of counsel, satisfactory to the Partnership, that such Transfer is in
compliance with all federal and state securities laws (including, without
limitation, the Securities Act). Any attempted Transfer of Award OPP Units or
Award Partnership Units not in accordance with the terms and conditions of this
Section 7 shall be null and void, and the Partnership shall not reflect on its
records any change in record ownership of any Award OPP Units or Award
Partnership Units as a result of any such Transfer, shall otherwise refuse to
recognize any such Transfer and shall not in any way give effect to any such
Transfer of any Award OPP Units or Award Partnership Units. Except as provided
expressly in this Section 7, this Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
8.    Changes in Capital Structure. If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company, spin-off of a Subsidiary, business unit or significant portion of
its assets or other transaction similar thereto, (ii) any stock dividend, stock
split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock, or other similar change in
the capital stock of the Company or any other event that constitutes a change in
stock under the terms of the Share Plan shall occur, (iii) any extraordinary
dividend or other distribution to holders of Common Shares or Class A Units
shall be declared and paid other than in the ordinary course, or (iv) any other
event shall occur that in each case in the good faith judgment of the Committee
necessitates action by way of appropriate equitable or proportionate adjustment
in the terms of this Award, this Agreement or the 2018 OPP Units to avoid
distortion in the value of this Award, then the Committee shall take such action
as it deems necessary to maintain the Grantee’s rights hereunder so that they
are substantially proportionate to the rights existing under this Award and the
terms of the 2018 OPP Units prior to such event, including, without limitation:
(A) interpretations of or modifications to any defined term in this Agreement;
(B) adjustments in any calculations provided for in this Agreement, and (C)
substitution of other awards under the Share Plan or otherwise.
9.    Miscellaneous.
(a)    Amendment. This Agreement may be amended or modified only with the
consent of the Company and the Partnership acting through the Committee;
provided that any such amendment or modification materially and adversely
affecting the rights of the Grantee hereunder must be consented to by the
Grantee to be effective as against him. Notwithstanding the foregoing, this
Agreement may be amended in writing signed only by the Company and the
Partnership to correct any errors or ambiguities in this Agreement and/or to
make such changes that do not materially adversely affect the Grantee’s rights
hereunder. This grant shall in no way affect the Grantee’s participation or
benefits under any other plan or benefit program maintained or provided by the
Company or the Partnership.


22



--------------------------------------------------------------------------------

    


(b)    Incorporation of Share Plan; Committee Determinations. The provisions of
the Share Plan are hereby incorporated by reference as if set forth herein. In
the event of a conflict between this Agreement and the Share Plan, the Share
Plan shall govern. The Committee will make the determinations and certifications
required by this Award as promptly as reasonably practicable following the
occurrence of the event or events necessitating such determinations or
certifications.
(c)    Status of 2018 OPP Units under the Share Plan. This Award and the other
2018 OPP awards constitute awards of OP Units (as defined in the 2010 Plan) by
the Company under the 2010 Plan. The Award OPP Units are interests in the
Partnership. The number of Common Shares reserved for issuance under the Share
Plan underlying outstanding Award OPP Units will be determined by the Committee
in light of all applicable circumstances, including calculations made or to be
made under Section 3 hereof, vesting, capital account allocations and/or
balances under the Partnership Agreement, the conversion ratio in effect between
LTIP Units and Class A Units and the exchange ratio in effect between Class A
Units and Common Shares. The Company will have the right at its option, as set
forth in the Partnership Agreement, to issue Common Shares in exchange for Award
Partnership Units in accordance with the Partnership Agreement, subject to
certain limitations set forth in the Partnership Agreement, and such Common
Shares, if issued, will be issued under the Share Plan. The Grantee must be
eligible to receive the Award OPP Units in compliance with applicable federal
and state securities laws and to that effect is required to complete, execute
and deliver certain covenants, representations and warranties (attached as
Exhibit B). The Grantee acknowledges that the Grantee will have no right to
approve or disapprove such determination by the Committee.
(d)    Legend. The records of the Partnership evidencing the Award OPP Units
shall bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such 2018 OPP Units are subject to restrictions
as set forth herein, in the Share Plan, and in the Partnership Agreement.
(e)    Compliance With Law. The Partnership and the Grantee will make reasonable
efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no 2018 OPP
Units will become vested or be paid at a time that such vesting or payment would
result in a violation of any such law.
(f)    Investment Representations; Registration. The Grantee hereby makes the
covenants, representations and warranties set forth on Exhibit B attached
hereto. All of such covenants, warranties and representations shall survive the
execution and delivery of this Agreement by the Grantee. The Partnership will
have no obligation to register under the Securities Act any 2018 OPP Units or
any other securities issued pursuant to this Agreement or upon conversion or
exchange of 2018 OPP Units. The Grantee agrees that any resale of the shares of
Common Shares received upon the exchange of Units into which 2018 OPP Units may
be converted shall not occur during the “blackout periods” forbidding sales of
Company securities, as set forth in the then applicable Company employee manual
or insider trading policy. In addition, any resale shall be made in compliance
with the registration requirements of the Securities Act or an applicable
exemption therefrom, including, without limitation, the exemption provided by
Rule 144 promulgated thereunder (or any successor rule).


23



--------------------------------------------------------------------------------

    


(g)    Section 83(b) Election. In connection with each separate issuance of LTIP
Units under this Award pursuant to Section 3 hereof the Grantee hereby agrees to
make an election to include in gross income in the year of transfer the
applicable Award OPP Units pursuant to Section 83(b) of the Code substantially
in the form attached hereto as Exhibit C and to supply the necessary information
in accordance with the regulations promulgated thereunder. The Grantee agrees to
file the election (or to permit the Partnership to file such election on the
Grantee’s behalf) within thirty (30) days after the award of the 2018 OPP Units
hereunder with the IRS Service Center at which such Grantee files his personal
income tax returns, and to file a copy of such election with the Grantee’s U.S.
federal income tax return for the taxable year in which the 2018 OPP Units are
awarded to the Grantee.
(h)    Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.
(i)    Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of State of New York, without giving effect to the
principles of conflict of laws of such State.
(j)    No Obligation to Continue Position as an Employee, Consultant or Advisor.
Neither the Company nor any Affiliate is obligated by or as a result of this
Agreement to continue to have the Grantee as an employee, consultant or advisor
and this Agreement shall not interfere in any way with the right of the Company
or any Affiliate to terminate the Grantee’s Continuous Service at any time.
(k)    Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at 888 Seventh Avenue, New York, New York 10019 and any
notice to be given the Grantee shall be addressed to the Grantee at the
Grantee’s address as it appears on the employment records of the Company, or at
such other address as the Company or the Grantee may hereafter designate in
writing to the other.
(l)    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
this Award, the Grantee will pay to the Company or, if appropriate, any of its
Affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with respect to such amount; provided,
however, that if any Award OPP Units or Award Partnership Units are withheld (or
returned), the number of Award OPP Units or Award Partnership Units so withheld
(or returned) shall be limited to a number which has a fair market value on the
date of withholding equal to the aggregate amount of such liabilities based on
the minimum statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such supplemental
taxable income. The obligations of the Company under this Agreement will be
conditional on such


24



--------------------------------------------------------------------------------

    


payment or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Grantee.
(m)    Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
(n)    Counterparts. This Agreement may be executed in multiple counterparts
with the same effect as if each of the signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
(o)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and any successors to the Company and the
Partnership, on the one hand, and any successors to the Grantee, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.
(p)    Section 409A. This Agreement shall be construed, administered and
interpreted in accordance with a good faith interpretation of Section 409A of
the Code. Any provision of this Agreement that is inconsistent with Section 409A
of the Code, or that may result in penalties under Section 409A of the Code,
shall be amended, with the reasonable cooperation of the Grantee, the Company
and the Partnership, to the extent necessary to exempt it from, or bring it into
compliance with Section 409A of the Code.
[signature page follows]






25



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the 15th day of March, 2018.


 
VORNADO REALTY TRUST
 
 
 
 
 
By:
 
 
 




Joseph Macnow
Executive Vice President - Finance
Chief Administrative Officer
 
 
 
 
 
 
VORNADO REALTY L.P.
 
 
 
By:
Vornado Realty Trust, its general partner
 
 
 
 
 


By:
 
 
 
 
Joseph Macnow
Executive Vice President - Finance
Chief Administrative Officer


 
 
 
 
GRANTEE
 
 
 
 
 
 
 
Name:
 
 









26



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE
The Grantee, desiring to become one of the within named Limited Partners of
Vornado Realty L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the Section 15.11 “Power of Attorney” thereof),
and becomes a party to, the Second Amended and Restated Agreement of Limited
Partnership, dated as of October 20, 1997, of Vornado Realty L.P., as amended
(the “Partnership Agreement”). The Grantee agrees that this signature page may
be attached to any counterpart of the Partnership Agreement and further agrees
as follows (where the term “Limited Partner” refers to the Grantee):
1.    The Limited Partner hereby confirms that it has reviewed the terms of the
Partnership Agreement and affirms and agrees that it is bound by each of the
terms and conditions of the Partnership Agreement, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of Partnership Units (as defined in the Partnership Agreement).
2.    The Limited Partner hereby confirms that it is acquiring the Partnership
Units for its own account as principal, for investment and not with a view to
resale or distribution, and that the Partnership Units may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the Partnership (which it has no
obligation to file) or that is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and all applicable
state and foreign securities laws, and the General Partner (as defined in the
Partnership Agreement) may refuse to transfer any Partnership Units as to which
evidence of such registration or exemption from registration satisfactory to the
General Partner is not provided to it, which evidence may include the
requirement of a legal opinion regarding the exemption from such registration.
If the General Partner delivers to the Limited Partner Common Shares of
Beneficial Interest of the General Partner (“Common Shares”) upon redemption of
any Partnership Units, the Common Shares will be acquired for the Limited
Partner’s own account as principal, for investment and not with a view to resale
or distribution, and the Common Shares may not be transferred or otherwise
disposed of by the Limited Partner otherwise than in a transaction pursuant to a
registration statement filed by the General Partner with respect to such Common
Shares (which it has no obligation under the Partnership Agreement to file) or
that is exempt from the registration requirements of the Securities Act and all
applicable state and foreign securities laws, and the General Partner may refuse
to transfer any Common Shares as to which evidence of such registration or
exemption from such registration satisfactory to the General Partner is not
provided to it, which evidence may include the requirement of a legal opinion
regarding the exemption from such registration.
3.    The Limited Partner hereby affirms that it has appointed the General
Partner, any Liquidator (as defined in the Partnership Agreement) and authorized
officers and attorneys-in-fact of each, and each of those acting singly, in each
case with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead, in
accordance with Section 15.11 of the Partnership Agreement, which section is
hereby incorporated by reference. The foregoing power of attorney is hereby
declared to be irrevocable


27



--------------------------------------------------------------------------------





and a power coupled with an interest, and it shall survive and not be affected
by the death, incompetency, dissolution, disability, incapacity, bankruptcy or
termination of the Limited Partner and shall extend to the Limited Partner’s
heirs, executors, administrators, legal representatives, successors and assigns.
4.    The Limited Partner hereby confirms that, notwithstanding any provisions
of the Partnership Agreement to the contrary, the Award OPP Units shall not be
redeemable by the Limited Partner pursuant to Section 8.6 of the Partnership
Agreement.
5.    (a)    The Limited Partner hereby irrevocably consents in advance to any
amendment to the Partnership Agreement, as may be recommended by the General
Partner, intended to avoid the Partnership being treated as a publicly-traded
partnership within the meaning of Section 7704 of the Internal Revenue Code,
including, without limitation, (x) any amendment to the provisions of Section
8.6 of the Partnership Agreement intended to increase the waiting period between
the delivery of a Notice of Redemption (as defined in the Partnership Agreement)
and the Specified Redemption Date (as defined in the Partnership Agreement)
and/or the Valuation Date (as defined in the Partnership Agreement) to up to
sixty (60) days or (y) any other amendment to the Partnership Agreement intended
to make the redemption and transfer provisions, with respect to certain
redemptions and transfers, more similar to the provisions described in Treasury
Regulations Section 1.7704-1(f).
(b)    The Limited Partner hereby appoints the General Partner, any Liquidator
and authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, to execute and deliver any amendment referred to in the foregoing
paragraph 5(a) on the Limited Partner’s behalf. The foregoing power of attorney
is hereby declared to be irrevocable and a power coupled with an interest, and
it shall survive and not be affected by the death, incompetency, dissolution,
disability, incapacity, bankruptcy or termination of the Limited Partner and
shall extend to the Limited Partner’s heirs, executors, administrators, legal
representatives, successors and assigns.
6.    The Limited Partner agrees that it will not transfer any interest in the
Partnership Units (x) through (i) a national, non-U.S., regional, local or other
securities exchange, or (ii) an over-the-counter market (including an
interdealer quotation system that regularly disseminates firm buy or sell
quotations by identified brokers or dealers by electronic means or otherwise) or
(y) to or through (a) a person, such as a broker or dealer, that makes a market
in, or regularly quotes prices for, interests in the Partnership or (b) a person
that regularly makes available to the public (including customers or
subscribers) bid or offer quotes with respect to any interests in the
Partnership and stands ready to effect transactions at the quoted prices for
itself or on behalf of others.
7.    The Limited Partner acknowledges that the General Partner shall be a third
party beneficiary of the representations, covenants and agreements set forth in
Sections 4 and 6 hereof. The Limited Partner agrees that it will transfer,
whether by assignment or otherwise, Partnership Units only to the General
Partner or to transferees that provide the Partnership and the General Partner
with the representations and covenants set forth in Sections 4 and 6 hereof.


28



--------------------------------------------------------------------------------





8.    This Acceptance shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.
Signature Line for Limited Partner:




Name: ______________________


Date: __________ __, 2018




Address of Limited Partner:


____________________________


____________________________










29



--------------------------------------------------------------------------------






EXHIBIT B
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
(i)    The Company’s latest Annual Report to Stockholders;
(ii)    The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;
(iii)    The Company’s Report on Form 10-K for the fiscal year most recently
ended;
(iv)    The Company’s Form 10-Q, if any, for the most recently ended quarter if
one has been filed by the Company with the Securities and Exchange Commission
since the filing of the Form 10-K described in clause (iii) above;
(v)    Each of the Company’s Current Report(s) on Form 8-K, if any, filed since
the end of the fiscal year most recently ended for which a Form 10-K has been
filed by the Company;
(vi)    The Partnership Agreement;
(vii)    The Share Plan; and
(viii)    The Company’s Declaration of Trust, as amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act of 1933, as amended (the “Securities Act”), or
(B) by reason of the business and financial experience of the Grantee, together
with the business and financial experience of those persons, if any, retained by
the Grantee to represent or advise him with respect to the grant to him of LTIP
Units, the potential conversion of LTIP Units into Class A Units of the
Partnership (“Common Units”) and the potential redemption of such Common Units
for the Company’s Common Shares (“REIT Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Grantee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential
investment in the Company and of making an informed investment decision, (II) is


30



--------------------------------------------------------------------------------





capable of protecting his own interest or has engaged representatives or
advisors to assist him in protecting his interests, and (III) is capable of
bearing the economic risk of such investment.
(ii)    The Grantee, after due inquiry, hereby certifies that for purposes of
Rule 506(d) and Rule 506(e) of the Securities Act, he is not subject to any
felony or misdemeanor conviction related to any securities matter; any federal
or state order, judgment, decree or injunction related to any securities,
insurance, banking or U.S. Postal Service matter; any SEC disciplinary or cease
and desist order; or any suspension, expulsion or bar related to a registered
national securities exchange, national or affiliated securities association or
member thereof, whether it occurred or was issued before, on or after September
23, 2013, and agrees that he will notify the Company immediately upon becoming
aware that the foregoing is not, or is no longer, complete and accurate in every
material respect, including as a result of events occurring after the date
hereof.
(iii)    The Grantee understands that (A) the Grantee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of LTIP Units may
become subject, to his particular situation; (B) the Grantee has not received or
relied upon business or tax advice from the Company, the Partnership or any of
their respective employees, agents, consultants or advisors, in their capacity
as such; (C) the Grantee provides or will provide services to the Partnership on
a regular basis and in such capacity has access to such information, and has
such experience of and involvement in the business and operations of the
Partnership, as the Grantee believes to be necessary and appropriate to make an
informed decision to accept this Award of LTIP Units; and (D) an investment in
the Partnership and/or the Company involves substantial risks. The Grantee has
been given the opportunity to make a thorough investigation of matters relevant
to the LTIP Units and has been furnished with, and has reviewed and understands,
materials relating to the Partnership and the Company and their respective
activities (including, but not limited to, the Background Documents). The
Grantee has been afforded the opportunity to obtain any additional information
(including any exhibits to the Background Documents) deemed necessary by the
Grantee to verify the accuracy of information conveyed to the Grantee. The
Grantee confirms that all documents, records, and books pertaining to his
receipt of LTIP Units which were requested by the Grantee have been made
available or delivered to the Grantee. The Grantee has had an opportunity to ask
questions of and receive answers from the Partnership and the Company, or from a
person or persons acting on their behalf, concerning the terms and conditions of
the LTIP Units. The Grantee has relied upon, and is making its decision solely
upon, the Background Documents and other written information provided to the
Grantee by the Partnership or the Company.
(iv)    The LTIP Units to be issued, the Common Units issuable upon conversion
of the LTIP Units and any REIT Shares issued in connection with the redemption
of any such Common Units will be acquired for the account of the Grantee for
investment only and not with a current view to, or with any intention of, a
distribution or resale thereof, in whole or in part, or the grant of any
participation therein, without prejudice, however, to the Grantee’s right
(subject to the terms of the LTIP Units, the Share Plan and this Agreement) at
all times to sell or otherwise dispose of all or any part of his LTIP Units,
Common Units or REIT Shares in compliance with the Securities Act, and
applicable state securities laws, and subject, nevertheless, to the disposition
of his assets being at all times within his control.


31



--------------------------------------------------------------------------------





(v)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the Common Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and Common Units
and (E) neither the Partnership nor the Company has any obligation or intention
to register such LTIP Units or the Common Units issuable upon conversion of the
LTIP Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the Common Units
for REIT Shares, the Company may issue such REIT Shares under the Share Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such REIT Shares under
the Share Plan at the time of such issuance, (II) the Company has filed a Form
S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such REIT Shares and (III) such Form S-8 is
effective at the time of the issuance of such REIT Shares. The Grantee hereby
acknowledges that because of the restrictions on transfer or assignment of such
LTIP Units acquired hereby and the Common Units issuable upon conversion of the
LTIP Units which are set forth in the Partnership Agreement or this Agreement,
the Grantee may have to bear the economic risk of his ownership of the LTIP
Units acquired hereby and the Common Units issuable upon conversion of the LTIP
Units for an indefinite period of time.
(vi)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vii)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, trustee, shareholder, agent, or
Affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in paragraph (b) above.
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.




32



--------------------------------------------------------------------------------






SCHEDULE A TO 2018 OUTPERFORMANCE PLAN AWARD AGREEMENT
Date of Award Agreement:
 
Name of Grantee:
 
Participation Percentage:
 
Number of LTIP Units Subject to Grant:
 
Grant Date:
 



Initials of Company representative: _________
Initials of Grantee: _________








33

